Citation Nr: 0934500	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
dermatitis, folliculitis, and keratosis pilaris.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 2002 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2007, the RO granted service connection for 
dermatitis of the hands and assigned a 10 percent rating for 
the Veteran's entire skin condition, now characterized as 
dermatitis, folliculitis, and keratosis pilaris, effective in 
May 2006.  The Veteran continued his appeal for a higher 
rating.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

There is conflicting evidence as to the severity of the 
Veteran's service-connected skin diseases and the extent of 
the area of involvement of the skin diseases.  The findings 
on the pre-discharge VA examination are at variance with the 
findings of private physicians in April 2007.  As the record 
does not contain sufficient competent medical evidence to 
decide the claim, additional evidentiary development under 
the duty to assist, 38 C.F.R. § 3.159(c), is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a dermatologist to 
determine the severity of the 
service-connected skin diseases, 
characterized as dermatitis, 
folliculitis, and keratosis pilaris.  

The Veteran should be examined when he 
is experiencing an acute skin 
condition, usually during the cold 
season.  Unretouched color photographs 
should be obtained.  

The examiner is asked to identify each 
skin condition present, and to describe 
for each condition the following:  the 
percentage of the entire body affected; 
the percentage of exposed areas 
affected; and whether, and if so for 
how long (in terms of weeks), systemic 
therapy such corticosteroids or other 
immuno-suppressive drugs were required 
in the past 12-month period.  

The claims folder must be made 
available to the examiner. 

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


